Case 1:20-cv-21134-RNS Document 26 Entered on FLSD Docket 11/05/2020 Page 1 of 9



                                 United States District Court
                                           for the
                                 Southern District of Florida

  Jorge Rodriguez, Plaintiff,                    )
                                                 )
  v.                                             )
                                                   Civil Action No. 20-21134-Civ-Scola
                                                 )
  His House Children’s Home,                     )
  Defendant.                                     )
                            Order Granting Motion to Dismiss
         In this Fair Credit Reporting Act case, Plaintiff Jorge Rodriguez
  complains his employer, Defendant His House Children’s Home, failed to
  provide him with proper disclosures and notices regarding background checks
  performed in conjunction with employment. (Compl., ECF No. 1.) His House
  has filed a motion to dismiss Rodriguez’s complaint, arguing his claims should
  be dismissed because he lacks standing, he has failed to state a claim upon
  which relief may be granted, and Florida law shields His House from liability
  under the FCRA. (Def.’s Mot., ECF No. 12.) Rodriguez opposes the motion. (Pl.’s
  Resp., ECF No. 21.) And His House has timely replied, in support of its motion.
  (Def.’s Reply, ECF No. 22.) After careful review, the Court finds Rodriguez lacks
  standing with respect to one of his claims and that he has failed to state a
  claim regarding his remaining claims. Accordingly, the Court grants His
  House’s motion to dismiss (ECF No. 12).

       1. Background 1
        On March 28, 2018, Rodriguez applied for a position as a counselor for
  His House, which operates a children’s home that serves immigrant children
  who are learning to assimilate into American life. (Compl. ¶¶ 12, 13.) His House
  advised Rodriguez that it requires job applicants to submit to a background
  check. (Id. ¶ 15.) His House’s background check reviews information regarding
  a potential employee’s “character, general reputation, personal characteristics,
  and/or mode of living” to determine whether to hire an applicant. (Id. ¶ 14.)
  Rodriguez authorized, in writing, through a document His House provided to
  him, “that a consumer report may be obtained for employment purposes.” (Id.
  ¶¶ 16, 18.)
        In addition to the disclosure that a consumer report would “be obtained
  for employment purposes” (id. ¶ 19), the document His House presented to


  1
   The Court accepts the Plaintiff’s factual allegations as true for the purposes of evaluating the
  Defendant’s motion to dismiss. Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364,
  1369 (11th Cir. 1997).
Case 1:20-cv-21134-RNS Document 26 Entered on FLSD Docket 11/05/2020 Page 2 of 9



  Rodriguez contained additional language: (1) releasing His House and “the
  Social Administration” “from any and all liability for any claims whatsoever”; (2)
  notifying Rodriguez that he could be terminated if any information in his
  application is later to found to be false; and (3) indemnifying His House from
  any claims resulting from His House’s contact with Rodriguez’s references and
  former employers and schools and inquiry into Rodriguez’s legal residency
  status (id. ¶ 20). Though he doesn’t explain why, Rodriguez says this document
  left him “with the belief that he ha[d] no rights relative to his lost employment
  [or] the background check that led to his lost employment” and that “he may
  even be held to indemnify [His House].” (Id. ¶ 45.)
         Rodriguez’s background-check results were, thereafter, provided to His
  House (Rodriguez does not say by whom) on April 10, 2018. (Id. ¶ 21.)
  Rodriguez assumed that his background check was satisfactory because His
  House hired him, and he began working as a counselor on May 21. (Id. ¶¶ 22,
  24.)
         Over a year and a half later, on January 10, 2020, Rodriguez says DCF
  notified him that another background check had been performed on him by His
  House “as part of the requirements for continued employment.” (Id. ¶¶ 25, 26.)
  DCF also advised Rodriguez as follows:

        We have reviewed the criminal history results from a background
        screening you submitted as part of the employment or licensure
        process. The criminal history report was missing arrest and court
        case history on the following offence(s): BUREAU OF
        IMMIGRATION CUSTOMS ENFORCEMENT, LAW ENFORCEMENT
        SUPPORT CENTER 877-999-5372 IMMIGRATION VIOLATION—
        DEPORTED FELON.
  (Id. ¶ 28.) DCF’s letter then went on to instruct Rodriguez that:

        in order to maintain his employment or licensure, he must, within
        30 days, obtain (1) a copy of the arrest report of the law
        enforcement agency that arrested him; (2) a copy of the court
        disposition; and if he cannot obtain a copy of these[,] a notarized
        statement . . . explaining why he was arrested and details of the
        victim and his sentence.
  (Id. ¶ 29.)
         In actuality, the criminal charge presented in the letter had nothing to do
  with Rodriguez who has never been arrested, convicted, or deported and who is
  a United States citizen. (Id. ¶ 30.) Rodriguez says His House received and
  reviewed “the consumer report” and, apparently unaware of its inaccuracy,
  removed Rodriguez from the work schedule on January 24 and then
  terminated his employment on January 31. (Id. ¶¶ 35–37.) Prior to taking any
  action against Rodriguez, His House did not provide him with a copy of any
Case 1:20-cv-21134-RNS Document 26 Entered on FLSD Docket 11/05/2020 Page 3 of 9



  consumer report nor did His House provide him a written description of his
  rights under the FCRA. (Id. ¶¶ 40, 41.) Further, at no time after making the
  decision to remove and terminate Rodriguez, did His House notify him of the
  name, address, or telephone number of, or his right to obtain a free copy of a
  report from, the consumer reporting agency that purportedly furnished the
  report to His House. (Id. ¶¶ 38, 39.)

     2. Legal Standard
          When considering a motion to dismiss under Federal Rule of Civil
  Procedure 12(b)(6), the Court must accept all the complaint’s allegations as
  true, construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A pleading must only contain
  “a short and plain statement of the claim showing that the pleader is entitled to
  relief.” Fed. R. Civ. P. 8(a)(2). A motion to dismiss under Rule 12(b)(6)
  challenges the legal sufficiency of a complaint. See Fed. R. Civ. P. 12(b)(6). In
  assessing the legal sufficiency of a complaint’s allegations, the Court is bound
  to apply the pleading standard articulated in Bell Atlantic Corp. v. Twombly,
  550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). That is,
  the complaint “must . . . contain sufficient factual matter, accepted as true, to
  state a claim to relief that is plausible on its face.” Am. Dental Ass’n v. Cigna
  Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (quoting Twombly, 550 U.S. at
  570). “Dismissal is therefore permitted when on the basis of a dispositive issue
  of law, no construction of the factual allegations will support the cause of
  action.” Glover v. Liggett Grp., Inc., 459 F.3d 1304, 1308 (11th Cir. 2006)
  (internal quotations omitted) (citing Marshall Cnty. Bd. of Educ. v. Marshall
  Cnty. Gas Dist., 992 F.2d 1171, 1174 (11th Cir. 1993). “A claim has facial
  plausibility when the plaintiff pleads factual content that allows the court to
  draw the reasonable inference that the defendant is liable for the misconduct
  alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a
  ‘probability requirement,’ but it asks for more than a sheer possibility that a
  defendant has acted unlawfully.” Id. A court must dismiss a plaintiff’s claims if
  he fails to nudge his “claims across the line from conceivable to plausible.”
  Twombly, 550 U.S. at 570.
          Thus, a pleading that offers mere “labels and conclusions” or “a
  formulaic recitation of the elements of a cause of action” will not survive
  dismissal. See Id. at 555. “Rule 8 marks a notable and generous departure
  from the hyper-technical, code-pleading regime of a prior era, but it does not
  unlock the doors of discovery for a plaintiff armed with nothing more than
  conclusions.” Iqbal, 556 U.S. at 679.
Case 1:20-cv-21134-RNS Document 26 Entered on FLSD Docket 11/05/2020 Page 4 of 9



     3. Analysis
          Rodriguez maintains His House violated six different provisions of the
  FCRA that all require various forms of notice regarding employer-initiated
  background checks for employees or potential employees: an initial-disclosure
  provision, § 1681b(b)(2)(A)(i), and five provisions dealing with adverse actions
  taken as a result of a consumer report, 1681b(b)(3)(A)(i), (ii); §§ 1681m(a)(1),
  (3)(A), (4). (Compl. ¶ 46.)
          Under the initial-disclosure provision, an employer, in procuring a
  consumer report for use in an employment decision, must provide its employee,
  or potential employee, with “a clear and conspicuous disclosure . . . in writing .
  . . before the report is procured . . . in a document that consists solely of the
  disclosure” and that discloses “a consumer report may be obtained for
  employment purposes.” 15 U.S.C. § 1681b(b)(2)(A)(i).
          As provided for in the adverse-action provisions, an employer, before
  taking “any adverse action based . . . on [a consumer] report,” is required to
  provide the affected employee with certain information and various notices:
     •   a copy of the report, § 1681b(b)(3)(A)(i);
     •   “a written description of [the employee’s] rights under the [relevant FCRA
         provisions],” § 1681b(b)(3)(A)(ii);
     •   “notice of the adverse action,” § 1681m(a)(1);
     •   “the name, address, and telephone number of the consumer reporting
         agency . . . that furnished the report,” § 1681m(a)(3)(A);
     •   notice of the right to “obtain . . . a free copy of a consumer report on the
         [employee] from the consumer reporting agency . . . [within a] 60-day
         period,” § 1681m(a)(4)(A); and
     •   notice of the right to “dispute . . . with a consumer reporting agency the
         accuracy . . . of any information in a consumer report furnished by the
         agency,” § 1681m(a)(4)(B).
        His House presents three main arguments in its motion to dismiss: (1)
  Rodriguez lacks standing; (2) Rodriguez fails to state a claim because he
  provides only conclusory allegations against His House and conflates those
  allegations with actions taken by DCF; and (3) Florida law precludes
  Rodriguez’s claims. In response, Rodriguez maintains (1) he has alleged an
  injury in fact and therefore has standing to bring his FCRA claims; (2) he has,
  indeed, sufficiently pleaded his claims; and (3) the state law His House relies
  on does not absolve it of complying with federal law. The Court agrees with
  Rodriguez that His House’s argument that Florida statutory provisions shield it
  from Rodriguez’s FCRA claims is wholly meritless. The Court also agrees with
  Rodriguez that he has alleged an injury in fact sufficient to establish Article III
Case 1:20-cv-21134-RNS Document 26 Entered on FLSD Docket 11/05/2020 Page 5 of 9



  standing with respect to the statutory provisions that address an employer’s
  responsibilities when taking an adverse action based on information in a
  consumer report. The Court does not agree, however, that Rodriguez has
  alleged standing with respect to His House’s alleged violation of the initial-
  disclosure provision. The Court also finds Rodriguez has failed to state a claim
  regarding His House’s alleged violations of the adverse-action provisions.
  Accordingly, because Rodriguez has not established standing to proceed with
  his claim under 15 U.S.C. § 1681b(b)(2)(A)(i) and because he fails to state a
  claim under any of the other provisions, the Court dismisses his complaint.

     A. Standing
         “For a party to have standing to bring a lawsuit, it must have ‘(1) suffered
  an injury in fact, (2) that is fairly traceable to the challenged conduct of the
  defendant, and (3) that is likely to be redressed by a favorable judicial
  decision.’” Muransky v. Godiva Chocolatier, Inc., 16-16486, 2020 WL 6305084,
  at *4 (11th Cir. Oct. 28, 2020) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540,
  1547 (2016), as revised (May 24, 2016)). Here, the parties focus on the first
  element—injury. Rodriguez maintains he “has unequivocally alleged concrete
  and particularized harm to satisfy Article III under Spokeo.” (Pl.’s Resp. at 8
  (referring to Spokeo, 136 S. Ct. 1540).) With respect to Rodriguez’s claims
  under the FCRA provisions addressing adverse actions taken as a result of a
  consumer report (i.e., §§ 1681b(b)(3)(A)(i), (ii); 1681m(a)(1), (3)(A), (4)(A), (4)(B)),
  the Court agrees: Rodriguez alleges facts linking His House’s purported
  statutory violations to his termination which was, in turn, based on a crime
  attributed to him, in a report, that he did not commit. These allegations are
  enough to plausibly allege a concrete injury.
         With respect to Rodriguez’s claim regarding the substance and form of
  the required initial disclosure (i.e., § 1681b(b)(2)(A)(i)), however, Rodriguez’s
  allegations as to concreteness are lacking. As the Eleventh Circuit recently
  reiterated, in an en banc decision, a bare procedural violation of a statute alone
  is not enough to show concrete harm. Muransky, 2020 WL 6305084, at *8.
  Instead, a statutory violation must either result in actual harm, whether
  tangible or intangible or, if not, the violation must have “posed a material risk
  of harm to the plaintiff.” Id.
         Here, regarding the initial-disclosure violation, Rodriguez, in his
  complaint, says His House’s initial disclosure document, presented to him
  when he applied for his position, violated the requirements of FCRA in that (1)
  the document did not contain, as required, “a clear and conspicuous
  disclosure” that His House would be procuring a consumer report and (2) the
  document containing the disclosure did not consist, also as required, “solely of
  the disclosure.” (Compl. ¶¶ 17, 19 (emphasis added).) Rodriguez does not
Case 1:20-cv-21134-RNS Document 26 Entered on FLSD Docket 11/05/2020 Page 6 of 9



  supply any facts supporting his conclusory allegation that the initial disclosure
  document was not “clear and conspicuous.” He does, however, present facts
  listing the additional language that was improperly included in the initial
  disclosure: a release of liability for “the Social Administration”; a warning that
  false information in Rodriguez’s application could result in his termination; and
  language indemnifying His House for any claims arising from its contacting
  Rodriguez’s former employers, former schools, references or inquiring into
  Rodriguez’s residency status. (Id. ¶ 20.) These facts are enough to establish a
  violation of § 1681b(b)(2)(A)(i)’s requirement that the disclosure not include any
  information aside from the consumer-report disclosure itself.
         Rodriguez’s allegations regarding harm flowing from this statutory
  violation, though, are inadequate. The vast majority of Rodriguez’s complaint
  focuses on the adverse action taken by His House, nearly two years after
  Rodriguez was presented with the initial disclosure paperwork. (E.g. Compl. ¶
  43 (“[Rodriguez] has suffered actual damages in the form of financial and
  dignitary harm arising from [His House’s] review of false information and
  assigning it to [Rodriguez,] creating an injury to his reputation.”).) And the
  limited allegations Rodriguez does supply regarding harm he suffered as a
  result of the noncompliant initial disclosure are nothing but conclusory
  generalities that are not adequately connected to the statutory violation. For
  example, Rodriguez says the noncompliant disclosure “caused actual harm in
  that it left Plaintiff with the belief that he has no rights relative to his lost
  employment and the background check that led to his lost employment.” (Id. ¶
  45.) He also complains, without any explanation as to why, the disclosure “left
  [him] with the belief that he may even be held to indemnify [His House]” and
  that he “has no rights when it comes to a background check being performed.”
  (Id.) These summary conclusions do not amount to the “facts” required to
  satisfy the requirements of Article III. See Muransky, 2020 WL 6305084, at *4
  (“We will not imagine or piece together an injury sufficient to give a plaintiff
  standing when it has demonstrated none, and we are powerless to create
  jurisdiction by embellishing a deficient allegation of injury.”) (cleaned up).
         Rodriguez’s failure to allege an injury stems, in part, from his failure to
  supply any facts supporting his bare contention that His House’s procedural
  violation—of including additional language with the initial-disclosure
  document—rendered the disclosure misleading. Additionally, Rodriguez himself
  acknowledges that, despite the extraneous information, he nonetheless
  “authorized [His House], in writing, on the . . . document presented,” to obtain
  “a consumer report . . . for employment purposes.” (Compl. ¶ 18.) Because the
  harm Rodriguez’s alleges, that purportedly arose as a result of the initial-
  disclosure documents, is wholly conclusory, and because, further, that alleged
  harm is disconnected from the statutory violation itself, Rodriguez fails to
Case 1:20-cv-21134-RNS Document 26 Entered on FLSD Docket 11/05/2020 Page 7 of 9



  establish that “the violation itself caused harm, whether tangible or intangible.”
  Muransky, 2020 WL 6305084, at *8.
         Further, Rodriguez has failed to allege that the violation of §
  1681b(b)(2)(A)(i) “posed a material risk of harm.” Muransky, 2020 WL 6305084,
  at *8. “Factual allegations that establish a risk that is substantial, significant,
  or poses a realistic danger will clear this bar.” Id. at *12. The stated goal of the
  FCRA is to “require that consumer reporting agencies adopt reasonable
  procedures . . . in a manner which is fair and equitable to the consumer, with
  regard to the confidentiality, accuracy, relevancy, and proper utilization of such
  information.” 15 U.S.C. § 1681(b). There is nothing about His House’s inclusion
  of information extraneous to the disclosure that Rodriguez has pointed to that
  elevated the risk that he would be harmed by any breach of confidentiality,
  lack of accuracy or relevancy, or the improper utilization of his information.
  This statutory violation in particular did not, as Rodriguez sets forth in his
  opposition, deprive him of any information to which he was statutorily entitled.
  And Rodriguez has not supplied any actual facts to support his assertion that
  the bare procedural violation of § 1681b(b)(2)(A)(i) alleged here—regarding the
  inclusion of impermissible extraneous information—“inhibited [his] ability to
  discern his rights under the FCRA and sustain his employment.” (Pl.’s Resp. at
  8.) In sum, “a bare procedural violation, divorced from any concrete harm,
  [cannot] satisfy the injury-in-fact requirement of Article III.” Spokeo, 136 S. Ct.
  at 1549.
         Lastly, the Court is not persuaded by the case Rodriguez relies on to
  bolster his position. In that case—Moody v. Ascenda USA Inc.—the district
  court found that a violation of § 1681b(b)(2)(A)(i), where an initial disclosure,
  like here, included extraneous information, established standing. 16-CV-
  60364-WPD, 2016 WL 5900216, at *3 (S.D. Fla. Oct. 5, 2016) (Dimitrouleas,
  J.). In so finding, the court there determined that § 1681b(b)(2)(A)(i) established
  two rights: the right to specific information in the form of a clear and
  conspicuous disclosure and the right to privacy in one’s consumer report that
  employers may invade only under statutorily defined circumstances. Moody,
  2016 WL 5900216, at *6 (quoting Thomas v. FTS USA, LLC, 2016 WL 3653878,
  at * 8, 11 (E.D. Va. Jun. 30, 2016)). Here, however, Rodriguez does not allege
  facts showing that the limited extraneous information included in his
  disclosure rendered His House’s disclosure unclear or inconspicuous.
  Rodriguez’s allegations in that regard are wholly conclusory. Nor does
  Rodriguez allege any invasion of privacy since he acknowledges that he, indeed,
  authorized His House to obtain the consumer report. Additionally, the Moody
  opinion issued before the Eleventh Circuit reiterated, in Muransky, the
  allegations necessary to establish standing in this kind of case. In this case,
  the Court finds the allegations as to the extraneous information included in His
Case 1:20-cv-21134-RNS Document 26 Entered on FLSD Docket 11/05/2020 Page 8 of 9



  House’s initial disclosure amount to nothing more than a bare procedural
  violation of § 1681b(b)(2)(A)(i).

     B. Failure to State a Claim
         With respect to the remainder of Rodriguez’s claims, the Court agrees
  with His House that Rodriguez fails to state claims under any of the other
  FCRA provisions, all dealing with information and notices an employer is
  required to provide before taking an adverse action based on a consumer
  report. The crux of Rodriguez’s failure to state a claim arises from the lack of
  any allegations that the information that actually lead to Rodriguez’s
  termination was, in fact, a consumer report as that term is defined in the
  FCRA.
         First, a “consumer report” is defined, by the FCRA, as any
  “communication of any information by a consumer reporting agency bearing
  on,” among other things, an employee’s “character, general reputation, [or]
  personal characteristics” which may be used in making employment decisions.
  15 U.S.C. § 1681a(d)(1)(B). A “consumer reporting agency,” in turn, is any
  entity that “regularly engages in . . . the practice of assembling or evaluating . .
  . information on consumers for the purpose of furnishing consumer reports to
  third parties, and which uses any means or facility of interstate commerce for
  the purpose of preparing or furnishing consumer reports.” 15 U.S.C. § 1681a(f).
         The letter Rodriguez received from DCF advised him that DCF reviewed
  his initial background check and noticed the initial criminal history “was
  missing” information about an “arrest and court case history” for a felony
  immigration violation for which, it was indicated, Rodriguez had been deported.
  (Compl. ¶ 28.) Without any additional factual foundation, Rodriguez concludes
  “[t]he report obtained that ultimately led to the criminal information that
  appeared [i]n the [DCF] correspondence . . . was a consumer report, as that
  term is defined by 15 U.S.C. § 1681a(d).” (Compl. ¶ 31.) Instead of supplying
  facts to support this allegation, however, Rodriguez merely recites the statutory
  definition of a consumer report. (Id. ¶¶ 32, 33.) But that is not nearly enough
  to survive a motion to dismiss for a failure to state a claim: indeed, “merely
  recit[ing] the statutory language without additional factual support . . . will not
  do.” Lavut v. Bank of Am., 798 Fed. App’x 372, 375 (11th Cir. 2019). From the
  facts supplied, the Court has no way of knowing where DCF got the
  information about the immigration conviction; based on the complaint’s
  allegations, it could have come from anywhere. And there are certainly no facts
  from which the Court could infer the source of the information meets the
  statutory definition of a consumer report provided by a consumer-reporting
  agency.
Case 1:20-cv-21134-RNS Document 26 Entered on FLSD Docket 11/05/2020 Page 9 of 9



         Further compounding the problem, Rodriguez fails to allege facts
  connecting the purported consumer report to His House. Instead he
  conjectures the “consumer report was to be used by [His House] to assist in
  determining [Rodriguez’s] continued fitness for the position” and concludes
  “[a]fter receiving and reviewing the consumer report[, His House] intended to
  terminate [Rodriguez’s] employment based . . . on the . . . consumer report.”
  (Compl. ¶ 34.) But without any supporting facts this is all pure speculation,
  amounting to, at most, “[t]hreadbare recitals of the elements of a cause of
  action, supported by mere conclusory statements.” Iqbal, 556 U.S. at 678. The
  Court is, thus, left without any factual allegations from which it could
  determine what His House actually considered in terminating Rodriguez, never
  mind whether what it reviewed was a consumer report, issued by a consumer-
  reporting agency. Accordingly, Rodriguez’s complaint cannot survive dismissal
  with respect to its claims regarding the adverse-action FCRA provisions.

     4. Conclusion
         Based on the foregoing, the Court grants His House’s motion to dismiss
  (ECF No. 12) and dismisses Rodriguez’s complaint. Because the Court
  dismisses Rodriguez’s claim under § 1681b(b)(2)(A)(i) on the basis of standing,
  that dismissal is without prejudice. Stalley ex rel. U.S. v. Orlando Reg’l
  Healthcare Sys., Inc., 524 F.3d 1229, 1234 (11th Cir. 2008) (noting a complaint
  dismissed for a lack of standing is not a judgment on the merits and therefore
  should be without prejudice). Because the Court’s dismissal of Rodriguez’s
  remaining claims, however, is based on his failure to state a claim under Rule
  12(b)(6), and therefore on the merits, those dismissals are with prejudice. See
  Wagner v. Daewoo Heavy Industries Am. Corp., 314 F.3d 541, 542 (11th Cir.
  2002) (“A district court is not required to grant a plaintiff leave to amend his
  complaint sua sponte when the plaintiff, who is represented by counsel, never
  filed a motion to amend nor requested leave to amend before the district
  court.”); Avena v. Imperial Salon & Spa, Inc., 17-14179, 2018 WL 3239707, at
  *3 (11th Cir. July 3, 2018) (“[W]e’ve rejected the idea that a party can await a
  ruling on a motion to dismiss before filing a motion for leave to amend.”)
         Accordingly, the Clerk is directed to close this case. Any pending motion
  are denied as moot.
        Done and ordered, at Miami, Florida, on November 4, 2020.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
